Citation Nr: 0424980	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  99-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed 
gastroesophageal reflux disease.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for claimed migratory 
joint pain.  

4.  Entitlement to service connection for claimed partial 
loss of sense of smell.  

5.  Entitlement to service connection for claimed partial 
loss of sense of taste.  

6.  Entitlement to service connection for a claimed sinus 
condition.  

7.  Entitlement to service connection for a hand condition 
claimed as residuals of chemical burns.  

8.  Entitlement to service connection for claimed cellulitis.  

9.  Entitlement to service connection for claimed chronic 
obstructive pulmonary disease.  

10.  Entitlement to service connection for claimed chronic 
fatigue syndrome.  

11.  Entitlement to service connection for claimed coronary 
artery disease, status post myocardial infarction with 
hypertension.  

12.  The propriety of the initial rating for the service-
connected post-traumatic stress disorder (PTSD), evaluated as 
50 percent disabling on October 16, 1998 to April 30, 2002, 
and as 70 percent disabling on May 1, 2002.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
December 1967.  

This matter initially came to the Board of Veteran's Appeals 
(Board) from rating decisions of the RO.  

The case was remanded for additional development in February 
2001.  It was returned to the Board in August 2004 for 
appellate consideration.  

The issue of the evaluation for the veteran's PTSD is 
addressed hereinbelow, while the remaining issues on appeal 
are addressed in the remand portion of this document.   They 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The service-connected PTSD is shown to be manifested by 
symptoms productive of a disability picture that most nearly 
approximates that of total occupational and social 
impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130 including 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record indicates that the veteran was psychiatrically 
hospitalized at a VA facility in October 1998.  He was 
admitted based on his physician's advice.  He reported 
erratic sleep, poor concentration, decreased energy, and 
anhedonia.  He denied suicidal and homicidal ideation, 
although he admitted to suicidal thoughts with a plan four 
days prior to admission.  He stated that he had had 
difficulty maintaining employment.  

On mental status examination, the veteran was well kempt with 
mild psychomotor retardation.  Speech was somewhat slow but 
fluent and goal-directed.  He was oriented.  His memory was 
good.  He was able to abstract and knew similarities and 
differences.  Insight and judgment were fair.  At the time of 
discharge, the veteran was noted to e psychiatrically stable.  

Discharge diagnoses included those of dysthymic disorder, 
major depressive disorder, and rule out PTSD.  In a May 1999 
addendum to the October 1998 discharge summary, a VA 
physician indicated that the veteran had been followed for 
medication management and counseling.  He stated that the 
veteran's prognosis was guarded and opined that the veteran 
was totally disabled at that time.  

A VA psychiatric examination was conducted in May 1999.  The 
veteran reported that he had experienced difficulty 
maintaining employment over the years and noted that he had 
held 20 to 25 jobs since his return from Vietnam.  He related 
traumatic experiences that occurred during his Navy service, 
to include a fire aboard the USS Forrestal.  He indicated 
that he had trouble with events and activities that reminded 
him of traumatic events in service.  He admitted to having 
suicidal thoughts, but expressed fear that he would not be 
successful and become a burden to others.  

On mental status examination, the veteran was cooperative and 
attentive.  There was no obvious psychomotor retardation or 
agitation, although the veteran appeared to be quite anxious 
throughout the examination.  His affect was anxious and he 
seemed to have a severe amount of psychic numbing, manifested 
by an extreme constriction of affect.  Thought content 
centered on the events that occurred aboard the USS 
Forrestal.  He appeared to have some insight into his 
condition.  Judgment appeared to be marginal, and the 
examiner opined that the veteran was dangerous to himself or 
others.  

The diagnosis was that of chronic, severe PTSD.  The 
veteran's Global Assessment of Functioning (GAF) was 42.  
Ongoing psychiatric treatment was recommended.  The examiner 
concluded that the veteran had suffered from much 
occupational disappointment over the years and had been 
unable to hold a job.  He noted that the veteran had lived a 
very isolated existence.  

The veteran received inpatient treatment for his PTSD in 
March and April 2002.  His GAF on admission was 41, and on 
discharge it was 51.  During his hospitalization the veteran 
participated in various types of therapy.  The provider 
indicated that this prognosis was guarded, contingent upon 
the veteran's following up with outpatient continuing care.  

A VA psychiatric examination was carried out in April 2002.  
The veteran reported that his symptoms had been severe since 
his last VA examination.  He related that he suffered from 
continuous nightmares, panic attacks, flashbacks and social 
isolation.  He indicated that he had not worked for the 
previous two years.  

On mental status examination, the veteran appeared to be 
older than his stated age.  He appeared to be preoccupied and 
had trouble concentrating.  He was oriented and his thought 
processes were organized.  He endorsed severe guilt feelings 
as well as psychic numbing.  He also spoke of his continuous 
preoccupation with suicide.  His affect and thought content 
were restricted, especially to his reported experience on the 
USS Forrestal.  Insight and judgment regarding daily 
activities was fair, but marginal with regard to other areas.  

The examiner determined that the veteran's GAF was 45 and 
indicated that he had severe difficulty with guilt feelings 
and continual preoccupation with the events that occurred 
during his military service.  He concluded that the veteran's 
social and industrial adaptation was severely compromised.  

The veteran was again hospitalized in July 2002, subsequent 
to a report from his wife that he was hearing voices, 
sleeping constantly and had low energy.  The veteran 
presented with irritable mood, increased sleep and auditory 
hallucinations.  On discharge the veteran remained somewhat 
disheveled in hygiene and seculsive.  His affect was 
irritable but improved.  His GAF was 50.  



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with VCAA or the 
implementing regulations.  


III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

An evaluation of 70 percent is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is appropriate where 
there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Having carefully reviewed the record in this case, the Board 
concludes that the evidence demonstrates a level of 
occupational and social impairment that more nearly 
approximates that of total rather than that required for a 70 
percent evaluation.  

As discussed hereinabove, VA psychiatric examinations have 
resulted in diagnoses of chronic, severe PTSD.  One provider, 
in May 1999, concluded that the veteran was totally disabled.  
The veteran's prognosis is guarded.  

The April 2002 examiner concluded that the veteran's social 
and industrial adaptation was severely compromised.  The 
veteran's GAF score has been assessed as 41, and no higher 
than 51, supporting those findings of serious impairment.  
The veteran suffers from severe symptoms including 
depression, preoccupation with traumatic events, avoidance, 
numbing, and guilt.  He has consistently been noted to harbor 
suicidal thoughts.  He has significant sleep problems of 
longstanding duration.  

Accordingly, the Board concludes that for the period of this 
appeal, a 100 percent rating is warranted for the veteran's 
PTSD.  



ORDER

An initial rating of 100 percent for PTSD is granted, subject 
to the criteria governing the payment of monetary benefits.  



REMAND

As noted, the VCAA was signed into law in November 2000.  The 
VCAA and the implementing regulations are also applicable to 
the remaining claims on appeal.  
 
In the February 2001 remand, the Board noted evidence that 
the veteran was in receipt of Social Security Administration 
(SSA) benefits and directed that records from SSA should be 
obtained.  

In April 2001 the RO requested records pertaining to the 
veteran from the SSA National Records Center.  In May of that 
year, the SSA National Records Center responded that such 
records were at the SSA District Office in West Seneca, New 
York.  A hand written note shows that the request was sent 
via facsimile to the number provided by the National Records 
Center.  

In October 2001, the RO sent a follow-up request to the 
National Records Center.  In November of that year, the 
National Records Center responded that after an exhaustive 
and comprehensive search, the requested folder was not 
located.  

The Board notes, however, that a response from the West 
Seneca, New York SSA District Office is not of record.  It 
remains unclear, based on the current record, whether the 
West Seneca office possesses records pertaining to the 
veteran's SSA benefits.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include 
notification that he should submit any 
pertinent evidence in his possession.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  The RO should obtain from the SSA, 
through the West Seneca, New York 
District Office or other source, a copy 
of its decision awarding the veteran 
disability benefits and of the records 
upon which the determination was based.  
The SSA should also be requested to 
provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.  

4.  The RO should also undertake any 
other development it determines to be 
required under the VCAA and the 
implementing regulations.  Such 
development should include VA 
examinations of the veteran's claimed 
disabilities if indicated by any newly 
developed evidence.  

5.  Then, the RO should readjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38  
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



